Citation Nr: 1110059	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to July 5, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a rating of 50 percent for PTSD.  A timely appeal was perfected from this rating action.

The Board remanded this case for further development in February 2007 and August 2008.

During the pendency of the appeal, the RO, in a November 2009 rating decision, granted a total (100 percent) rating for PTSD, beginning July 5, 2009.  Since the increase constitutes a full grant of the benefit sought, the Veteran's appeal concerning the issue of entitlement to a rating in excess of 50 percent for the PTSD for the period beginning July 5, 2009 has been resolved.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the period prior to July 5, 2009, the Veteran's PTSD symptoms result in grossly inappropriate behavior; persistent danger of hurting self or others.


CONCLUSION OF LAW

For the period prior to July 5, 2009, the criteria for assignment of an evaluation of 100 percent for the PTSD have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in December 2004, May 2006, March 2007 and March 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

Further, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  All relevant VA and private treatment records pertaining to the claim have been obtained and associated with the claims file.  The Veteran was provided with VA PTSD examinations in August 2006 and June 2010.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

All pertinent development has been undertaken.  All available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background

In reviewing the evidence since December 2004, there appears to be a pattern of grossly inappropriate behavior or persistent danger of hurting self or others.  A December 2004 VA individual therapy note described an altercation between the Veteran and a co-worker that led to placement with another temporary employer.  While working as a temporary employee, the Veteran was criticized by another employee.  He had enough and approached the man who bumped the Veteran with his chest.  The Veteran shoved the man away and the pair exchanged angry words before the Veteran was escorted out of the plant by security.  Here, it appears that the Veteran was attempting to harm another individual.  Also in December 2004, a VA psychiatry note, revealed that the Veteran was admitted to a VA psychiatric unit after an argument with his wife.  She threatened to leave him and he retrieved a gun during the fight.  He stated he wanted the gun for hunting.  The gun was empty but his wife thought he was planning to shoot himself.  The police were called and brought him to the hospital.  He reportedly had lost two jobs since he returned from the Gulf.  Again the Veteran displayed grossly inappropriate behavior or persistent danger of hurting self or others.  It was also noted in December 2004 that the Veteran used the weapon to express to his wife the desperation he experienced at the thought of her leaving him.  

During a January 2005 VA PTSD examination, the Veteran reported one psychiatric admission since his last VA PTSD examination in June 2004.  The admission was necessitated by increasing distress and family discord, including an incident in which the Veteran placed a gun to his head.  The Veteran stated he had nightmares and could not control his temper. He denied posing a danger to his four children despite his irritability.  He reported instances of road rage and became upset when he felt he was "disrespected."  Mental status examination revealed that he had occasional ideas of hurting others when he felt provoked, but denied any ongoing ideas to do so and denied homicidal ideation at any time.  

A February 2005 private hospital social worker note indicated the Veteran was under an involuntary commitment to the Behavioral Health Unit.  The Veteran's wife reported he attempted to overdose, cut his wrist, put a garbage bag over his head and tried to suffocate himself, and threatened to stab her.  He denied the allegations and asserted his wife wanted him to collect disability.  His family reported the Veteran's wife was a "compulsive liar" and denied the wife's allegations.  The Veteran appeared calm/controlled.  He denied depression, suicidal and homicidal ideation, and hallucinations.  He was in school and felt he had a future to look forward to.  

An incident resulting in a February 2005 private hospitalization was found to be an overreaction on the part of the Veteran's wife after her mother told her the Veteran was cheating on her.  Mental status examination revealed orientation to time, person, and place with intact memory.  The Veteran was alert, and his speech was spontaneous, coherent, relevant, goal-directed, future-oriented, and at a normal rate and amplitude.  Affect and mood were neutral.  He denied harmful or lethal thoughts toward himself or others.  There was no evidence of psychosis or vegetative depression.  The diagnosis was PTSD and a GAF score of 50 was assigned.  

In a June 2005 VA Form 9, Appeal to the Board, the Veteran reported his condition had worsened.  He lost two jobs due to lack of concentration and demotivation.  He had been admitted to mental health behavioral units twice for "flipping out for no reason at all."  He had an uncontrollable temper at times which caused problems with his wife and scared his children.

In a June 2005 statement, the Veteran's wife wrote the Veteran lost two jobs due to his inability to concentrate or motivate himself.  He had been in mental health behavioral units twice because his temper was so short.  She stated he sat and went off in a daze, then "flipped out as if someone lit a fire under him."  He smashed belongings and screamed at his wife and children.  He tried to hurt himself numerous times and his medication did not seem to help all of the time.

In a June 2006 VA primary care note, the Veteran reported he had stopped taking his medications quite a while ago.  He felt he had become stressed out again and wanted to start back on his medication.  He denied any suicidal thoughts or attempts recently.  He denied any homicidal thoughts and denied hallucinations or delusions.  He had more trouble sleeping and was hyperalert.  He was alert; oriented to person, place, and time; and was in no acute distress.  His mood was depressed and there were no obvious thought disorders.  The diagnosis was PTSD.  However, in a June 2006 VA mental health note, the Veteran presented after 13 months without therapy.  He reported his wife abandoned his children and left for someone she met on the internet.  He was very depressed, but was committed to caring for his daughters.  He met another woman and felt good about the relationship.  He complained of bad memories from Iraq and struggled with irritability and emotional explosiveness.  He broke two windshields in his car when he was upset.  This is indicative of grossly inappropriate behavior.

However, in a June 6, 2007 VA mental health note, it was related that the Veteran was in the midst of divorce from his wife.  He brought his girlfriend to his therapy session.  He was in diesel mechanics school and felt it was going "okay."  He was convinced his medication helped and wanted to take it regularly.  He felt calmer, less angry, and less moody.  His girlfriend was adamant it helped and she hoped he took the medication again.  She felt he was less argumentative and much easier to be with when he took the medication.  The Veteran reported no suicide attempts or thoughts, plans, or intent since December 2004.  He had no known civilian violence recently.  He was fully alert and oriented.  He was neatly groomed, and his speech was organized and coherent.  The examiner noted, in the past, when seen with his wife, he would let her do most of his talking for him.  He and his current girlfriend seemed to get along well together and he allowed her to be frank and speak her mind, but he also spoke up more for himself than he had in the past.  He was not clinically depressed, manic, hypomanic, or psychotic.  The diagnosis was PTSD and a GAF score of 60 was assigned.

In an August 2007 mental health note, the Veteran reported trouble remembering things.  He had no current thoughts, plans, or intent of any harm to himself or others.  He was fully alert and oriented.  The diagnosis was PTSD and a GAF score of 63 was assigned.

During an August 2007 individual therapy session, the Veteran reported his relationship with his girlfriend was good.  He reported that he would complete diesel mechanic school in the spring, and hoped to obtain employment.  He was still bothered by the war in Iraq and it was hard to watch news about the war.  The diagnosis was PTSD and a GAF score of 62 was assigned. 

A November 2007 neuropsychology consult note indicated the Veteran had problems concentrating.  He was "moody"; "always down"; and became irritable and angry over simple things.  He reported suicidality in the past, but not currently.  He had trouble staying asleep due to nightmares.  The Veteran was unemployed and reported he had lost three jobs in the past.  He presented adequately groomed, and his demeanor was irritable.  He was alert, oriented to person and place (missed the date by one), and cooperative.  His mood was depressed and affect was restricted.  His thought content was rational and no psychosis was observed or endorsed.  He screened positive for PTSD and was assigned a GAF score of 55.

During a November 2007 VA PTSD examination, the Veteran reported that in 2005, he separated from his wife because "she got tired" of his "sensitivity."  He was divorced for one month and lived with his father and his four daughters.  Since August 2005, he had attended automotive mechanic classes in a full-time program.  He stated that attending school was "stressful," and when he initially began school he was kicked out due to poor attendance.  (This was the time when he began experiencing marital conflict with his ex-wife.)  The Veteran resumed classes and attended on a regular basis.  He denied any significant disciplinary problems in school, except for his tardiness (which he attributed to his inability to "get going in the morning") and falling asleep in class on a daily basis.  He noted he engaged in arguments with his classmates because they questioned him about events that occurred in Iraq and he found it stressful.  He denied holding any employment since his previous VA PTSD examination in January 2005.

The Veteran spent time outside of school at home watching movies and going out to eat with his girlfriend.  He drove, cooked, and helped with house chores.  He went to the grocery store and occasionally went to shopping malls.  According to the Veteran, he was independent with his activities of daily living.  He stated he had few friends and most of his social interactions occurred with his girlfriend and his family.  He indicated he was recently involved in an argument with his sister and he threw her down on the porch and his sister disowned him.

The Veteran's subjective complaints included PTSD symptoms that continued with at least the same severity and frequency, if not an increase in severity.  His chief complaint was his moodiness.  He was extremely irritable and short-tempered.  He frequently engaged in road rage and verbal arguments.  He denied physical altercations, but noted he threw his sister down on the porch one month ago.  He stated that he started hitting himself in the face a couple of times per week when he became irritable and short tempered.  The Veteran reported his sleep was restless, and noted he recently woke up to find that he was choking his girlfriend in his sleep.  He continued to experience military-related nightmares a couple of times per week.  He denied difficulty with sleep onset, but noted he frequently awoke at night and was tired upon waking in the morning.  He estimated he averaged six hours of sleep per night and believed his sleep disturbance had increased over the past few months.  He described his mood as depressed and endorsed numerous depressive symptoms including low self esteem, tearfulness, feelings of guilt, anhedonia, apathy, variable concentration, and feelings of hopelessness, helplessness, and worthlessness.  Although the Veteran denied current suicidal ideation, he experienced occasional suicidal ideation.  Two weeks ago, he went to his father's gun cabinet, took a gun out, and reportedly pulled the trigger in attempt to kill himself, but the gun was not loaded.  He related he was thankful the gun was not loaded because he realized he did not want to cause any emotional pain for his daughters.  He reported he was hypervigilant at home and while in public, but denied panic attacks.  He continued to experience occasional intrusive thoughts about his military experiences.

Mental status examination revealed orientation to person, place, and time, and alertness.  The examiner noted the Veteran was somewhat vague in describing symptoms at times and had difficulty providing estimates of frequency or symptoms.  He was appropriately dressed, and his hygiene and grooming were fair.  His speech was fluent, coherent, and normal in rate and volume.  His mood was depressed, and his affect was flat.  He reported numerous depressive symptoms, but no manic episodes.  He was somewhat anxious and nervous, but denied panic attacks.  He denied any obsessions or compulsive behaviors.  Other than irritability resulting in outbursts, he did not report any reckless or inappropriate behaviors.  His ideation was relevant and goal-directed with no psychotic symptoms noted.  He denied a history of hallucinations other than occasionally hearing mortar or RPG rounds.  Gross cognitive functioning appeared adequate and his insight and judgment appeared poor.  PTSD was diagnosed and a GAF score of 60 was assigned due to PTSD only; and a 50 total with alcohol dependence and PTSD.  

In a February 2008 statement, the Veteran's girlfriend provided written testimony that she had known the Veteran since high school.  They spent a lot of time together and she witnessed how bad his mood swings were.  She reported he had lots of nightmares, and he yelled and acts out in some of his dreams.  She woke him from one dream because he choked her.  He ran and shot during his dreams.  His body shook during the nightmares.  The girlfriend felt the war had a deep impact on the Veteran and his everyday life was difficult.  He had a hard time dealing with anything stressful and felt that everyone was trying to get him and his family.  She reported that he had a temper and he hit himself in the face, with his hands and the head of a vacuum cleaner.  

Analysis

In a November 2009 rating action, the RO awarded the Veteran a 100 percent disability rating for PTSD based on a July 5, 2009 incident when the Veteran attempted suicide.  A 100 percent rating is awarded where there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  One could surmise that the basis of the award was the Veteran's grossly inappropriate behavior or persistent danger of hurting self or others.  

A review of the evidence from December 2004 to July 5, 2009 shows a pattern of grossly inappropriate behavior or persistent danger of hurting self or others.  This is shown in December 2004; when he was involved in an altercation with another employee; in December 2004 when he retrieved a gun during a fight with his wife resulting in the police being called; in January 2005 when he described episodes of road rage, and reported occasional ideas of hurting others when provoked; in his June 2005 statement that he had an uncontrollable temper at times which caused problems with his wife and scared his children; and his wife's statement that he smashed belongings and screamed at his wife and children and tried to hurt himself numerous times; in June 2006 when he reported that he broke two windshields in his car when he was upset; in November 2007 when he was involved in an argument with his sister and he threw her down on the porch and also reported that he started hitting himself in the face a couple of times per week when he became irritable and short tempered and that a few weeks earlier he went to his father's gun cabinet, took a gun out, and reportedly pulled the trigger in attempt to kill himself, but the gun was not loaded.   

While there is some evidence that the Veteran was able to complete diesel mechanic school, and is capable of tending to his daily needs, his unpredictable and violent gestures directed not only at himself, but at others leads the Board to conclude that a 100 percent rating is justified for PTSD beginning December 20, 2004. 


ORDER

Entitlement to a rating of 100 percent for PTSD, for the period up to July 5, 2009, is allowed, subject to the law and regulations governing the award of monetary benefits.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


